Citation Nr: 1014786	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether a common-law marriage exists between the Veteran and 
JB.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and JB


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran had active service with the Army National Guard 
from January to July 1983; from February 3, 1985 to February 
16, 1985; and from July 13, 1985 to July 27, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) in May 2009.  A copy of 
the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The state of Iowa recognizes common law marriages.  

2.  The Veteran and JB have lived together for almost 
25 years.

3.  The preponderance of the credible evidence does not 
establish that the Veteran and JB intend to be married.  


CONCLUSION OF LAW

The criteria for a finding of a common-law marriage between 
the Veteran and JB have not been met.  38 U.S.C.A. §§ 103, 
5107 (West 2002); 38 C.F.R §§ 3.1, 3.205 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a May 2005 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  Additional 
letters requesting relevant information were provided in 
March 2004 and November 2005.  The case was last adjudicated 
in January 2009.

Further, all relevant evidence referenced by the Veteran has 
been obtained and associated with the claims folder.  
Recently, the Veteran testified at a hearing conducted at the 
before the undersigned VLJ.   

The Veteran was notified and aware of the evidence needed to 
substantiate the issue adjudicated herein, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between her and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument and 
evidence, and responding to notices.  Therefore, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication of this appeal or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of the 
claim adjudicated herein.  See Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); Dingess, 19 Vet. App. 473.  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

Analysis

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2009).  

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage (if living) 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which exists 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a)(6).  

The state of Iowa, where the Veteran and JB reside, 
recognizes common law marriages.  Under Iowa law, the 
elements of a common law marriage are:  (1) present intent 
and agreement to be married; (2) continuous cohabitation; and 
(3) public declaration that the parties are husband and wife.  
In re: Marriage of Winegard, 278 N.W.2D 505.  Further, Iowa 
law also stipulates that the burden of proving the existence 
of a common-law marriage rests with the parties involved-
including the Veteran and JB in this case.  See ICA. S. 
595.1-In re: Fisher's Estate, 176 N.W.2D 801 (which hold 
that "[t]here is no presumption that the persons are 
married, and [the] burden of proving marriage rests on the 
party who asserts it, particularly where common-law marriage 
is asserted, and an allegation that [the] party was not 
married does not thereby require [the] pleader to assume 
[the] burden of proof of non-marriage").  

Here, the record is replete with evidence that the Veteran 
and JB have lived together essentially since the mid-1980s.  
Significantly, however, a complete and thorough review of the 
claims folder indicates that the Veteran and JB only began 
contending they were in a common law marriage contemporaneous 
in time to the Veteran's filing of a claim for additional 
compensation benefits based on common-law marriage status in 
January 2004.  

Although prior to that filing the Veteran repeatedly noted 
that she lived with JB, she consistently refered to him as 
her boyfriend and described her marital status as single.  
Specifically, in unrelated claims for VA disability benefits 
filed in September 1995 and August 1998, the Veteran 
specifically reported that she was never married on the 
application forms.  Furthermore, at numerous VA and private 
examinations, inpatient hospitalizations, and outpatient 
treatment sessions since the mid-1980s, the Veteran 
acknowledged living with JB but refered to him as her 
boyfriend and specifically stated that she was single and had 
never been married.  

Indeed, at a December 1992 private psychiatric evaluation, 
the Veteran informed the examining clinical social worker 
that she had never been married; that she was living with her 
boyfriend, JB, for the past five years; and that, during that 
time, he had not worked, and she supported him with her 
Social Security disability.  

In a November 1995 VA examination, the Veteran was described 
as "single" and living with her boyfriend.  Likewise, 
private hospitalization records reveal the Veteran as 
"single".

In her March 2002 Board hearing with respect to her claim for 
service connection, when asked if she had any friends, she 
responded "[j]ust my family and my boyfriend, [J.B.]."  A 
January 2003 VA examination noted the Veteran "lives with a 
male friend (significant-other)."  

Subsequently, in March 2003, the Board granted service 
connection for posttraumatic stress disorder (PTSD) and a 
schizoaffective disorder.  In a rating action dated in the 
following month, the RO effectuated the Board's decision and, 
in so doing, awarded a compensable evaluation of 70 percent, 
effective from October 1995, for this disability.  In a 
letter dated approximately one week later in April 2003, the 
RO notified the Veteran of the grant.  

Thereafter, in a VA Form 21-686c, Declaration Of Status Of 
Dependents, dated in January 2004, the Veteran, for the first 
time, refered to JB as her common law husband.  She stated 
that they had begun living together on December 2, 1987.  
Also in the document, the Veteran asked if "he'd [JB] 
receive back pay, because . . . [she had] just received VA 
pay 2003."  

In support of the contention that they have a common law 
marriage, the Veteran submitted several statements from JB's 
sister.  In December 2005, JB's sister asserted that the 
Veteran "was listed as . . . [JB's] wife in the newspaper 
[on] three separate . . . [occasions."].  JB's sister, 
however, did not provide the dates of those listings.  Also, 
in August 2006, JB's sister stated that her family considers 
the Veteran and JB to be married.  

On a VA Form 21-4170 signed by J.B. in June 2004, he stated 
that they began living as husband and wife in 1994.  In a 
subsequent VA Form 21-4170 signed by J.B. in June 2005, he 
stated that they began living as husband and wife in December 
1986.

Additionally, in a letter dated in August 2006, a private 
psychiatrist who had treated the Veteran for over 20 years 
expressed his belief that the Veteran and JB are "in a 
common law marriage."  Significantly, however, the numerous 
records of treatment that the Veteran has received from this 
medical professional-which have been associated with the 
claims folder-include references to the Veteran's single 
status and to JB as the Veteran's boyfriend.  

Moreover, although a March 2005 insurance policy for JB's car 
lists the Veteran as one of the drivers of that vehicle, the 
document refers to the Veteran as JB's "friend."  Indeed, 
under marital status, both the Veteran and JB were listed as 
single.  

Further, according to a report of a VA mental disorders 
examination conducted in April 2005, JB (who drove the 
Veteran to and accompanied her in for the evaluation) was 
refered to as the Veteran's "significant other" and she was 
noted to be "cohabitating."  Also, the Veteran testified 
that the Social Security Administration (SSA) does not 
recognize the Veteran and JB as being married, but that if 
she was successful with VA she would provide that information 
to SSA to obtain additional benefits from SSA as well.  

Clearly, the Veteran and JB have lived together for 
approximately 25 years.  While they now contend they have a 
common law marriage, the preponderance of the evidence 
reflects that such contention is being made by them for the 
sole purpose of seeking additional compensation benefits, 
without any true intent to be married.  In his regard, the 
Veteran referred to JB as her boyfriend in treatment records, 
VA applications, VA examinations reports and in hearing 
testimony in 2003.  Of particular significance to the Board 
in this matter, however, is the fact that even after she 
filed an application for additional dependency benefits in 
January 2004 claiming she was in a common law marriage with 
JB, she still referred to JB as a "significant other" 
rather than a spouse.  More importantly, when filling out an 
application for auto insurance, both JB and the Veteran's 
marital status was listed as "single" and the Veteran's 
relationship to JB was listed as "friend."  The Board 
further notes that SSA does not recognize the JB and the 
Veteran as married, the Veteran's mother is the payee for her 
SSA benefits, they have no bank accounts together, and their 
home is not listed under both names.

While the Veteran and JB have reported throughout the appeal 
that they are common law husband and wife, statements made 
for purposes other than this claim reflect their relationship 
is that of a boyfriend and girlfriend, and not a marriage.  
Indeed, even JB noted the dates they began living as husband 
and wife in 1994, then changed it to 1986.  The evidence 
clearly shows the Veteran listing JB as a boyfriend during 
that time frame.  Based on the totality of the evidence, the 
Board finds the Veteran's and JB's assertion that they have a 
common law marriage are simply not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (credibility of a witness can be 
impeached by a showing of interest, bias, and inconsistent 
statements).

The Board acknowledges the statements from family members and 
the Veteran's physician that they consider the Veteran and JB 
to be common law spouses, as well as the envelopes showing 
mail addressed to the Veteran and JB with only JB's last name 
listed.  However, the physician's treatment records show the 
Veteran reporting JB as her boyfriend.  Moreover, all of the 
statements place great significance on the length of time the 
Veteran and JB have lived together as being proof of their 
being in a common law marriage.  However, both prior to and 
after the claim for benefits based on common law marriage was 
filed, the Veteran still referred to JB as her boyfriend and 
they both reported being single when JB was obtaining auto 
insurance.  Such evidence reflects that regardless of the 
fact they claim to be in a common law marriage for VA 
purposes, there is no intent to truly be married.

In summary, the Board finds that the preponderance of the 
credible evidence fails to reflect intent between the Veteran 
and JB to be married.  Based on this evidentiary posture, the 
Board must conclude that the preponderance of the evidence is 
against the claim that a common law marriage exists between 
the Veteran and JB.  Accordingly, the benefit-of-the-doubt 
rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

The appeal to establish the existence of a common-law 
marriage between the Veteran and JB is denied.  



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


